         1:20-mj-06016-JEH # 5        Page 1 of 1                                                E-FILED
                                                                 Friday, 07 February, 2020 08:50:38 AM
                                                                           Clerk, U.S. District Court, ILCD

                      IN THE UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF ILLINOIS
                                PEORIA DIVISION


UNITED STATES OF AMERICA,
     Plaintiff,

v                                                   Case Number: 20MJ06016

JEREMIAH M. CHANCE,
     Defendant.


                        ORDER OF DETENTION PENDING
                  HEARING PURSUANT TO THE BAIL REFORM ACT

The Defendant appeared before this Court on Thursday, February 06, 2020. The Government
moved for detention of the Defendant pursuant to 18 U.S.C. § 3142(f)(1) & (f)(2). The
Defendant moved to continue the detention hearing. That hearing is now set on 2/6/2020.
The date of this hearing is within the procedural timing requirements set forth in 18 U.S.C. §
3142(f).

Pursuant to 18 U.S.C. § 3142, the Defendant “shall be detained” for the duration of the
continuance. Accordingly, the Defendant shall be held in the custody of the United States
Marshal until the detention hearing is held.

Pursuant to 18 U.S.C. § 3142(h)(i), the Court directs that the Defendant be committed to the
custody of the Attorney General for confinement in a corrections facility separate, to the
extent practicable, from persons awaiting or serving sentences or being held in custody
pending appeal; directs that the Defendant be afforded a reasonable opportunity for private
consultation with counsel; and, on order of a court of the United States or on a request of an
attorney for the Government, the person in charge of the corrections facility in which the
Defendant is confined deliver the Defendant to a United States marshal for the purpose of an
appearance in connection with a court proceeding.

The Defendant is remanded into the custody of the United States Marshal.


                                Entered on February 6, 2020

                                  s/Jonathan E. Hawley
                                U.S. MAGISTRATE JUDGE
